
	

113 HR 5424 IH: Made-in-America Bank Act
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5424
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To create the Made-in-America Bank.
	
	
		1.Short title
			This Act may be cited as the Made-in-America Bank Act.2.Redesignation of the Export-Import Bank as the Made-in-America Bank(a)RedesignationParagraph (1) of subsection (a) of section 2 of the Export-Import Bank Act of 1945 (12 U.S.C.
			 635(a)(1)) is amended by striking Export-Import Bank and inserting Made-in-America Bank.(b)ReferencesAny reference in any law, map, regulation, document, paper, or other record of the United States to
			 the Federal agency renamed in subsection (a) shall be deemed to be a
			 reference to the Made-in-America Bank.3.Financing made available to American entities purchasing American made goodsAll guarantees, loans, insurance, and any other benefits historically provided by the Export-Import
			 Bank may only be made to a domestic entity that is not majority-owned by
			 any foreign person or entity and only for the purpose of acquiring goods
			 or services made in America.4.Extension of authoritySection 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking 2014 and inserting 2016.5.Effective dateThe amendments made by this Act shall take effect on October 1, 2014, or the date of enactment of
			 this Act, whichever is later.
